EMBRY, Justice.
This appeal presents a moot question, and therefore it must be dismissed. Chisolm v. Crook, 272 Ala. 192, 130 So.2d 191 (1961). On 23 February 1984, Nola Higgins filed suit against J.L. Taunton, individually, and as President of John M. Patterson Technical College, and others, seeking exclusively declaratory and injunctive relief. Specifically, Higgins sought to be reinstated in her teaching position at Patterson Technical College. Regrettably, Higgins passed from this life on or about 17 September 1984. Accordingly, we decline to consider the merits of this case.
APPEAL DISMISSED.
TORBERT, C.J., and FAULKNER, AL-MON and ADAMS, JJ., concur.